Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 11/29/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
In Claim 1 Line(s) 8, the limitation “the sensed temperature” is in reference to “sensing a temperature of the sacrificial layer” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sensed temperature of the sacrificial layer”, as is supported by the specification (Paragraph(s) 0032). Likewise, all recitations in the claims directed towards a “the sensed temperature” will be treated similarly.
In Claim 1 Line(s) 9-10, the limitation “the adjusted power level” is in reference to “adjusting the power level of the thermal energy source” in the prior line.  For the purpose of examination, the limitation will read as the same,  “the adjusted power level of the thermal energy source”, as is supported by the specification (Paragraph(s) 0039). Likewise, all recitations in the claims directed towards a “the adjusted power level” will be treated similarly.
In Claim 4 Line(s) 4, the limitation “the part” is in reference to “a sacrificial part” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sacrificial part”, as is supported by the specification (Paragraph(s) 0030). Likewise, all recitations in the claims directed towards a “the part” will be treated similarly.
In Claim 6 Line(s) 4, the limitation “the first 3D part” is in reference to “a sacrificial part” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sacrificial part”, as is supported by the specification (Paragraph(s) 0030). Likewise, all recitations in the claims directed towards a “the first 3D part” will be treated similarly.

	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ZHAO (WO-2016195665-A1), hereinafter referred to as ZHAO, as evidenced by ZINNIEL (US-20100327479-A1), hereinafter referred to as ZINNIEL.
Regarding Claim 1, ZHAO teaches a method of fusing layers of three-dimensional parts comprising:
	-	 forming a layer of build material (Paragraph(s) 0012);
	-	 selectively applying a liquid agent onto the layer of build material to define a part layer of a first 3D part and a sacrificial layer of a sacrificial part (Paragraph(s) 0007, 0012, 0008); then
	-	 and,
	-	 in a single pass of a thermal energy source over the layer of build material (Paragraph(s) 0011, 0020, Claim 8):
	-	 applying fusing energy to the sacrificial layer (Paragraph(s) 0011, 0020, Claim 8);
	-	 sensing a temperature of the sacrificial layer (Paragraph(s) 0016, 0025, 0038, Claim 8);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature to a first adjusted power level(Paragraph(s) 0007, 0011, 0025, 0028, 0032, 0037, 0040, 0043, 0047, 0050, Claim 11. The examiner considers that the solidification of a mold that is prior printed must be maintained at the temperature that is above the solidification temperature of the modeling material, ZINNIEL Paragraph(s) 0057 and 0059, in order for the mold to not be sacrificed prior to the desired object being printed.);
	-	 and,
	-	 applying fusing energy to the part layer of the first 3D part with the first adjusted power level of the thermal energy source (Paragraph(s) 0017, 0020, Claim 8).
 
Regarding Claim 2, ZHAO teaches a method as in Claim 1,
	-	 wherein adjusting a power level comprises (Paragraph(s) 0040, 0042, 0043):
	-	 comparing the sensed temperature to a first target temperature of the part layer of the first 3D part (Paragraph(s) 0016);
	-	 increasing the power level when the sensed temperature is below the first target temperature (Paragraph(s) 0016);
	-	 and,
	-	 decreasing the power level when the sensed temperature is above the first target temperature (Paragraph(s) 0017).
 
Regarding Claim 3, ZHAO teaches a method as in Claim 2,
	-	 wherein comparing the sensed temperature to a first target temperature of the  part layer  of the first 3D part comprises (Paragraph(s) 0017, 0020, 0042, Claim 2):
	-	 receiving a material property selection for the part layer of the first 3D part (Paragraph(s) 0017, 0020, 0042, Claim 2);
	-	 and,
	-	 determining the target temperature based on the material property selection (Paragraph(s) 0017, 0020, 0042, Claim 2).
 
Regarding Claim 4, ZHAO teaches a method as in Claim 3,
	-	 wherein determining the first target temperature comprises (Paragraph(s) 0017, 0020, 0042, Claim 2):
	-	 associating in a look-up table (Paragraph(s) 0015,  0026, 0032, 0038, 0040, 0046, and Claim 2, 5, 8),
	-	 the first target temperature with the material property selection and with a material type (Please see the Special Considerations under Claim Interpretation, above.) specified for the part layer of the first 3D part (Paragraph(s) 0015,  0026, 0032, 0038, 0040, 0046, and Claim 2, 5, 8).
 
Regarding Claim 5, ZHAO teaches a method as in Claim 2,
	-	 wherein selectively applying a liquid agent defines a second part layer of a second 3D part within the layer of build material (Paragraph(s) 0007, 0012, 0008),
	-	 the method further comprising:
	-	 in the single pass of the thermal energy source over the layer of build material (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2):
	-	 comparing the sensed temperature to a second target temperature of the part layer of the second 3D part (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2);
	-	 increasing the power level to a second adjusted power level when the sensed temperature is below the second target temperature (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2);
	-	 decreasing the power level to a second adjusted power level when the sensed temperature is above the second target temperature (Paragraph(s) 0017);
	-	 and,
	-	 applying fusing energy to the part layer of the second 3D part with the second adjusted power level (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2).
 
Regarding Claim 6, ZHAO teaches a method as in Claim 1,
	-	 further comprising:
	-	 forming a next layer of build material (Paragraph(s) 0051);
	-	 selectively applying a liquid agent onto the next layer of build material to define a next part layer of the first 3D part and a next sacrificial layer of the sacrificial part (Paragraph(s) 0007, 0012, 0008); 
	-	 and,
	-	 in a single pass of the thermal energy source over the next layer of build material (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2):
	-	 applying fusing energy to the next sacrificial layer (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2); then
	-	 sensing a temperature of the next sacrificial layer (Paragraph(s) 0016, 0025, 0038, Claim 8);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature of the next sacrificial layer (Paragraph(s) 0040, 0042, 0043);
	-	 and,
	-	 applying fusing energy to the next part layer of the first 3D object with the adjusted power level of the thermal energy source (Paragraph(s) 0017, 0020, Claim 8). 

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ALBRECHT (US-20150021815-A1), hereinafter referred to as ALBRECHT, as evidenced by ZINNIEL.
Regarding Claim 1, ALBRECHT teaches a method of fusing layers of three-dimensional parts comprising (Paragraph(s) 0047, 0048, 0053, 0023, and abstract):
	-	 forming a layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract);
	-	 selectively applying a liquid agent onto the layer of build material to define a part layer of a first 3D part and a sacrificial layer of a sacrificial part (Paragraph(s) 0023);
	-	 and,
	-	 in a single pass of a thermal energy source over the layer of build material (Paragraph(s) 0027, 0007, 0028, 0029, 0030):
	-	 applying fusing energy to the sacrificial layer (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053); then
	-	 sensing a temperature of the sacrificial layer (Paragraph(s) 0031,  0033, 0035, 0036, 0051, 0054, and Claim 20);
	-	 adjusting a power level of the thermal energy source to a first adjusted power level based on the sensed temperature (Paragraph(s) 0050, 0026, 0027, 0028, 0020. The examiner considers that the solidification of a mold that is prior printed must be maintained at the temperature that is above the solidification temperature of the modeling material, ZINNIEL Paragraph(s) 0057 and 0059, in order for the mold to not be sacrificed prior to the desired object being printed.);
	-	 and,
	-	 applying fusing energy to the part layer of the first 3D part with the first adjusted power level of the thermal energy source (Paragraph(s) 0050, 0026, 0027, 0028, 0020).
 
Regarding Claim 2, ALBRECHT teaches a method as in Claim 1,
	-	 wherein adjusting a power level comprises (Paragraph(s) 0050, 0026, 0027, 0028, 0020):
	-	 comparing the sensed temperature to a first target temperature of the part layer of the first 3D part  (Paragraph(s) 0022, 0031, 0032, 0039, 0047, 0048);
	-	 increasing the power level when the sensed temperature is below the first target temperature (Paragraph(s) 0030);
	-	 and,
	-	 decreasing the power level when the sensed temperature is above the first target temperature (Paragraph(s) 0028, 0054, 0055, 0056, 0055, 0057).
 
Regarding Claim 3, ALBRECHT teaches a method as in Claim 2,
	-	 wherein comparing the sensed temperature to a first target temperature of the part layer of the first 3D part comprises (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035):
	-	 receiving a material property selection for the part layer of the first 3D part (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035);
	-	 and,
	-	 determining the first target temperature based on the material property selection (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035).
 
Regarding Claim 4, ALBRECHT teaches a method as in Claim 3,
	-	 wherein determining the first target temperature comprises:
	-	 associating in a look-up table (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035),
	-	 the first target temperature with the material property selection and with a material type specified for the part layer of the first 3D part (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035).
 
Regarding Claim 5, ALBRECHT teaches a method as in Claim 2,
	-	 wherein selectively applying a liquid agent defines a second part layer of a second 3D part within the layer of build material (Paragraph(s) 0023),
	-	 the method further comprising:
	-	 in the single pass of the thermal energy source over the layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053):
	-	 comparing the sensed temperature to a second target temperature of the second part layer of the second 3D part (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035);
	-	 increasing the power level to a second adjusted power level when the sensed temperature is below the second target temperature (Paragraph(s) 0030);
	-	 decreasing the power level to a second adjusted power level when the sensed temperature is above the second target temperature (Paragraph(s) 0028, 0054, 0055, 0056, 0055, 0057);
	-	 and,
	-	 applying fusing energy to the part layer of the second 3D part with the second adjusted power level (Paragraph(s) 0050, 0026, 0027, 0028, 0020).
 
Regarding Claim 6, ALBRECHT teaches a method as in Claim 1,
	-	 further comprising:
	-	 forming a next layer of build material (Paragraph(s) 0025);
	-	 selectively applying a liquid agent onto the next layer of build material to define a next part layer of the first 3D part and a next sacrificial layer of the sacrificial part (Paragraph(s) 0023, 0037, 0038);
	-	 and,
	-	 in a single pass of the thermal energy source over the next layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053):
	-	 applying fusing energy to the next sacrificial layer (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053); then
	-	 sensing a temperature of the next sacrificial layer (Paragraph(s) 0031,  0033, 0035, 0036, 0051, 0054, and Claim 20);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature of the next sacrificial layer (Paragraph(s) 0050, 0026, 0027, 0028, 0020);
	-	 and,
	-	 applying fusing energy to the next part layer of the first 3D object with the adjusted power level of the thermal energy source (Paragraph(s) 0050, 0026, 0027, 0028, 0020). 

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant’s Remark:
ZHAO does not disclose the first sensed temperature.
 Examiner’s Response:
Respectfully, in order for ZHAO to print a part without melting the mold prior to the mold being injected, it is necessary for the temperature of the mold and the prior material to be known prior to printing the part. ZINNIEL evidences this process and the process of choosing the material based on printing order. 

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WELBOURN (US-5262000-A) teaches two sacrificial layers (Column 2 Line(s) 10-40), a process of removing the first sacrificial layer independently of the second sacrificial layer (Figure(s) 10-12).
VARANKA (US-20130011562-A1) teaches a process of repeatedly depositing a sacrificial layer (abstract and Paragraph(s) 0023) and using different temperatures as sacrificial materials (Paragraph(s) 0072 and 0093).
JAKER (US-20160122541-A1) teaches a sacrificial support that undergoes a melting process (Paragraph(s) 0056, 0007).
NG (US-20170072463-A1) teaches a heater,  heating the powder to a melting point, (Paragraph(s) 0043, abstract, 0044, 0053).
MEYERBERG (US-20170173694-A1) teaches a sensor that detects the temperature of the melting interface of the build material (Paragraph(s) 0012, 0126, 0133, 0139, 0140, 0142, 0143).
MORI (US-20190323901-A1) teaches a temperature detector that detects the melting point of the layers of multiple different materials (Paragraph(s) 0064, 0066, 0068, 0087, 0126, 0156, 0213, 0215).
HOSAKA (US-20210160439-A1) teaches the formation of a first and second sacrificial layer  with different melting points (Paragraph(s) 0341, 0345, 0120, Figure(s) 27, 0336).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743